Fourth Court of Appeals
                                           San Antonio, Texas
                                                    June 1, 2015

                                               No. 04-15-00097-CV

                                                Brian MCENERY,
                                                     Appellant

                                                     v.
                          City of San Antonio and Chief Charles N. HoodAppellee/s
                           CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                                 Appellees

                         From the 285th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2011-CI-06603
                              Honorable Cathleen M. Stryker, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to July 1, 2015.

                                                                         PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Floyd Contreras                                   Ronald Prince
                 Prince Contreras PLLC                             PrinceContreras PLLC

                 Deborah Lynne Klein                               Mark Kosanovich
                 City of San Antonio
                                                                   Ricky James Poole
                 Jacqueline M. Stroh                               Law Offices of Ricky J. Poole
                 The Law Office of Jacqueline M. Stroh, P.C.